DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling coil of claim 1; the inverter of claim 3; the bendable wings of claim 5; and the vertically fixed ducted fans for generating propulsion in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Z and 16 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims(s) 1-3 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that the aircraft comprises horizontally fixed ducted fans, which are configured for use during take-off and landing. It is presently unclear if the horizontal fixed configuration requires the longitudinal axis/thrust direction to be oriented in a horizontal direction or if the plane of rotation of the fan is oriented in a horizontal direction. As presently claimed, it appears as though the thrust direction must be horizontal but as shown in the figures of the present application, horizontally fixed is shown as having a vertical thrust direction for vertical take-off and landing (VTOL) capability. Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the ducted fans are oriented with respect to their longitudinal/rotation axis and/or thrust direction such that they are in a horizontally fixed configuration. 
Claim 8 draws dependency from claim 7 and incorporates the indefiniteness of the parent claim. Claim 8 is rejected for at least the same rational outlined above with respect to claim 7. 
Claim 9 recites that the aircraft comprises vertically fixed ducted fans for generating propulsion. As outlined above with respect to claim 7, the orientation and/or thrust direction of the fan is ambiguous in the present phrasing. Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary how the ducted fans are oriented with respect to their longitudinal/rotation axis and/or thrust direction such that they are in a vertically fixed configuration. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Re: Claim 10. Hoefler et al. teaches the aircraft as claimed in claim 1 as outlined above, wherein the aircraft can be selectively fully autonomously controlled. The recitation of the phrase “can be” renders the limitation following said phrasing optional. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 8123460 to Collette.
Re: Claim 1. Collette teaches an aircraft (Abstract; Fig. 1, 1, UAV) comprising electrical components (7, electronic equipment; col. 3, lines 2-5 - flight controls, comms., sensors, processors; payload) and a ducted fan (6, fan motor, 9, fan shaft, 5, fan blades) with a cooling coil (27, heat pipes), wherein the aircraft is configured to discharge heat from the electrical components to the cooling coil (col. 4, lines 56-60).
Re: Claim 10. Collette teaches the aircraft as claimed in claim 1, wherein the aircraft can be selectively fully autonomously controlled (Abstract, aircraft is a UAV).
Claim(s) 1, 4, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0203735 to Hoefler et al.
Re: Claim 1. Hoefler et al. teach an aircraft (Fig. 1, 100) comprising electrical components (Fig. 1, battery, 114; electric motor, 112; generator, 118) and a ducted fan (Fig. 1, 
Re: Claim 4. The aircraft as claimed in claim 1, wherein the aircraft has a fully electric drive (Abstract; Fig. 1).
Re: Claim 7. As best understood due to indefiniteness, Hoefler et al. teach the aircraft as claimed in claim 1, wherein the aircraft comprises horizontally fixed ducted fans (Fig. 1- fans are oriented with their longitudinal axis and thrust fixed horizontally), which are configured for use during take-off and landing (Hoefler et al. depicts a conventional fixed wing aircraft which utilizes its engines for take-off and landing in a conventional manner).
Re: Claim 9. As best understood due to indefiniteness, Hoefler et al. teach the aircraft as claimed in claim 1, wherein the aircraft comprises vertically fixed ducted fans for generating propulsion (Fig. 1 - fans are oriented with their longitudinal axis and thrust fixed horizontally to generate propulsion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0215748 to Robbins et al. in view of US 2019/0203735 to Hoefler et al.
Re: Claim 1. Robbins et al. teach an aircraft (Abstract; Fig. 1, 10) comprising electrical components and a ducted fan (paragraph [0027] - ducted fans driven by electric motors). However, it is not expressly disclosed that the ducted fan is provided with a cooling coil, wherein the aircraft is configured to discharge heat from the electrical components to the cooling coil.
As outlined above in the 35 USC 102(a)(2) rejection in view of Hoefler et al., a cooling system for a ducted fan comprising a cooling coil which discharges heat from the electrical components to the cooling coil is known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of 
Re: Claim 7. As best understood due to indefiniteness, Robbins et al. in view of Hoefler et al. render obvious the aircraft as claimed in claim 1, wherein the aircraft comprises horizontally fixed ducted fans (Robbins et al. Figure 1, 34), which are configured for use during take-off and landing (See Abstract, paragraph [0027] - aircraft is VTOL powered by wing fans).
Re: Claim 8. Robbins et al. in view of Hoefler et al. render obvious the aircraft as claimed in claim 7, wherein the aircraft has louvers and the horizontal ducted fans can be selectively covered by the louvers (paragraph [0027] of Robbins et al. - ducted fans are preferably openable and closable by means of movable louvers, which function to close off the fan inlets and outlets in high speed flight, during which operation of the fans is not required, thereby streamlining the upper and lower surfaces of the wings at the fan locations to minimize parasitic drag generated by the openings).
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0203735 to Hoefler et al.
Re: Claim 10. Hoefler et al. teaches the aircraft as claimed in claim 1 as outlined above. Additionally, Claim 10 does not appear to further limit the structure of claim 1 as outlined above such that Hoefler et al. would therefore necessarily anticipate the aircraft [of claim 1] and thereby anticipate claim 10. 
Alternatively, Hoefler et al. does not expressly disclose that the aircraft is configured to be selectively fully autonomously controlled. Examiner gives Official Notice that autopilots In re Venner, 120 USPQ 192. One of ordinary skill in the art would have been motivated to provide such an autopilot system to Hoefler et al. to provide increased ease of use, safety, and pilot redundancy. 
Claim 2, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0203735 to Hoefler et al.
Re: Claim 2. Hoefler et al. teaches the aircraft as claimed in claim 1 as outlined above, further comprising a fuselage and a wing (See Fig. 1). It is also shown the ducted fan is arranged in the wing in Fig. 1, however, it is not expressly disclosed that the electrical components (e.g. batteries) are arranged in the fuselage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate at least the batteries for the electric engines inside the fuselage, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated to place the batteries inside the fuselage for weight and balance leading to better center of gravity and maneuverability of the aircraft and/or to centralize the power sources between the engines such that they could provide both power and cooling redundancy between the engines. 
Re: Claim 3. Hoefler et al. teaches the aircraft as claimed in claim 1 as outlined above, and teaches that the electrical components comprise a battery (Fig. 1, 114). However, Hoefler et al. does not define whether the specific type of motor used and it is not expressly disclosed that 
Re: Claim 5. Hoefler et al. teaches the aircraft as claimed in claim 1 as outlined above, However, it is not expressly disclosed that the aircraft comprises bent or bendable wings. Examiner gives Official Notice that both bent wings (e.g. winglets; anhedral/dihedral; swept; cambered; gull/Pulaski wings; etc.) and bendable (e.g. folding wings; morphing; etc.) are well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The 
Re: Claim 6. Hoefler et al. teaches the aircraft as claimed in claim 1 as outlined above. However, it is not expressly disclosed that the aircraft comprises a battery charging system. Examiner gives Official Notice that battery charging systems for electric aircraft are well-known in the aerospace art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ a recharging system for the electric aircraft of Hoefler et al. to reduce operating costs and efficiency of the aircraft as compared to an electric aircraft requiring the switching out of batteries upon discharge thereof. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647